Exhibit 10.01

STOCK EXCHANGE AGREEMENT



 

This STOCK EXCHANGE AGREEMENT (this "Agreement") is dated as of May 02, 2014, by
and among MedTest, Inc. a (aka, CB SCIENTIFIC) Nevada corporation ("MT"),
Charles Wayne Steinberg, Derek Allen Lebahn (each, a "Stockholder,"
collectively, the "Stockholders"), HempTech Corp., a wholly-owned subsidiary of
FutureWorld Energy, a Delaware Corporation ("FutureWorld").

 

WHEREAS, MT, the Stockholders and FutureWorld have determined that it is in
their best interest for the Stockholders to transfer all of the 1,000 issued and
outstanding shares of common stock of MedTest, Inc. (the "MT Stock") to
FutureWorld in exchange for common stock of FutureWorld on the terms and
conditions described herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Exchange of Stock.

 

1.1. Exchange of Stock. Subject to the terms and conditions hereof, on the
Closing Date, as hereinafter defined, the Stockholders shall transfer all of the
issued and outstanding shares of MedTest, Inc. Stock (the “MT Stock”) to
FutureWorld and FutureWorld shall transfer to the Stockholders 5,000,000 newly
issued restricted shares of common Stock of FutureWorld (the “FutureWorld
Stock”) in exchange for MT Stock in the following manner:

 

a)1,500,000 shares at the closing of this agreement;

b)3,500,000 shares at the successful product pilot and proof of effectiveness.

 

MT stockholder will also receive the following earn-out on post product launch:

 

a)$3 for each test pack sold (retail with payments received) paid to the
shareholders (with the assumption of sale price of $60>). If wholesale or if
less than $30 per test pack, earn-out will drop to $1.5 per test pack but no
more or less than 5% of total value.

 

The number of shares of MT Stock owned by, and to be delivered to FutureWorld
by, each Stockholder in the number of shares of FutureWorld Stock to be received
by each Stockholder shall be as specified in Schedule A, which is attached
hereto and incorporated herein by reference. Each of the Stockholders shall
execute and deliver to FutureWorld a Lockup Agreement in the form which is
attached hereto as Exhibit B.

 

1.2. Closing. The closing of the transactions referred to in Section 1 hereof
(the "Closing") shall take place at 10 o’clock a.m. PDT on May02, 2014, at the
offices of MT or at such other time and/or place as the parties may agree upon.
Such date is herein referred to as the "Closing Date."

 

2. Representations of the Stockholders.

 

2.1. MT Stock. Each Stockholder represents and warrants that all of MT Stock has
been duly authorized and issued to the Stockholders, that no other MT Stock is
issued or outstanding, that no other equity securities of MT are outstanding,
and that there are no outstanding options, warrants, or other contractual rights
pursuant to which any person has the right to purchase any shares of MT stock or
other MT securities. Each Stockholder represents and warrants that the shares of
MT Stock shown as owned by such person on Schedule A are owned by such
Stockholder

 

 

free and clear of all liens and/or encumbrances, and that such Stockholder has
the authority and power to transfer good title to such MT Stock in accordance
with this Agreement free and clear of all liens and/or encumbrances.

 

2.2. Corporate Status. MT is duly organized, validly existing and in good
standing under the laws of the State of Nevada and is licensed or qualified as a
foreign corporation in all states in which the nature of its businesses or the
character or ownership of its properties makes such licensing or qualification
necessary.

 

2.3. Authorization and Validity of Agreement. MT and the Stockholders have full
power and authority (to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by MT and, assuming the due
execution of this Agreement by FutureWorld, is a valid and binding obligation of
MT, enforceable against MT in accordance with its terms, except to the extent
that its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization and similar laws affecting the enforcement of creditors' rights
generally and to general equitable principles.

 

2.4. Consents and Approvals; No Violations. The execution and delivery of this
Agreement by MT and the Stockholders and the consummation by MT and the
Stockholders of the transactions contemplated herein and the other transactions
contemplated hereby (a) will not violate the provisions of the Articles of
Incorporation or Bylaws of MT, (b) will not violate any statute, rule,
regulation, order or decree of any public body or authority by which MT is bound
or by which any of its properties or assets are bound, (c) will not require any
filing with, or permit, consent or approval of, or the giving of any notice to,
any United States governmental or regulatory body, agency or authority on or
prior to the Closing Date, and (d) will not result in a violation or breach of,
conflict with, constitute (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, cancellation, payment or
acceleration) under, or result in the creation of any encumbrance upon any of
the properties or assets of MT under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, franchise, permit, agreement,
lease, franchise agreement or any other instrument or obligation to which MT is
a party, or by which they or any of its properties or assets may be bound.

 

2.5. Financial Statements. The financial statements of MT furnished to
FutureWorld, consisting of

__________________________ ____________, (the “Financial Statements”) are
correct and fairly present the financial condition of MT as of these dates and
for the periods stated therein; such statements were prepared in accordance with
generally accepted accounting principles consistently applied, and no material
change has occurred in the matters disclosed therein. These Financial Statements
do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

 

2.6. Undisclosed Liabilities. MT has no material liabilities of any nature
except to the extent reflected or reserved against in its balance sheets
included in the Financial Statements, whether accrued, absolute, contingent or
otherwise, including, without limitation, tax liabilities and interest due or to
become due.

 

2.7. Interim Changes. Except as set forth in Schedule 2.7, since the dates of
its balance sheet, there have been no (i) changes in the financial condition,
assets, liabilities or business of MT, which in the aggregate, have been
materially adverse; (ii) damages, destruction or loss of or to the property of
MT, payment of any dividend or other distribution in respect of the capital
stock of MT or any direct or indirect redemption, purchase or other acquisition
of any such stock; or (iii) increases paid or agreed to in the compensation,
retirement benefits or other commitments to their employees.

 

2.8. Title to Property. MT has good and marketable title to all properties and
assets, real and personal, proprietary or otherwise, reflected in its balance
sheets, and the properties and assets of MT are subject to no mortgage, pledge,
lien or encumbrance, except as reflected in the financial statements of MT, with
respect to which no default exists.

 

 

 

2.9. Litigation. There is no litigation or proceeding pending, or to the
knowledge of MT or the

Stockholders, threatened, against or relating to MT or its properties or
business, except litigation which is not expected to have any material adverse
effect on MT. Further, no officer, director or person who may be deemed to be an
affiliate of MT is party to any material legal proceeding which could have an
adverse effect on MT (financial or otherwise), and none is party to any action
or proceeding wherein any has an interest adverse to MT.

 

2.10. Books and Records. From the date of this Agreement to the Closing,
Stockholders will cause MT to (i) give to FutureWorld and its representatives
full access during normal business hours to all of MT offices, books, records,
contracts and other corporate documents and properties so that FutureWorld may
inspect and audit them; and (ii) furnish such information concerning the
properties and affairs of MT as FutureWorld may reasonably request.

 

2.11. Tax Returns. MT has filed all federal and state income or franchise tax
returns that have been required to be filed by it or has received currently
effective extensions of the required filing dates.

 

2.12. Confidentiality. Until the Closing (and continuously if there is no
Closing), MT, Stockholders and their representatives will keep confidential any
information which they obtain from FutureWorld concerning its properties, assets
and business. If the transactions contemplated by this Agreement are not
consummated by May 09, 2014, MT and Stockholders will return to FutureWorld all
written matter with respect to FutureWorld obtained by them in connection with
the negotiation or consummation of this Agreement.

 

2.13. Environmental Matters. MT and Stockholders have no knowledge of any
assertion by any governmental agency or other regulatory authority of any
environmental lien, action or proceeding, or of any cause for any such lien,
action or proceeding related to the business operations of MT or its
predecessors. "Hazardous Materials" means any oil or petrochemical products,
PCB's, asbestos, urea formaldehyde, flammable explosives, radioactive materials,
solid or hazardous wastes, chemicals, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definition of "hazardous substances," "hazardous wastes," "hazardous materials"
or "toxic substances" under any applicable federal or state laws or regulations.
"Hazardous Materials Regulations" means any regulations governing the use,
generation, handling, storage, treatment, disposal or release of hazardous
materials, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, the Resource Conservation and Recovery
Act and the Federal Water Pollution Control Act.

 

2.14. Access to Information Regarding FutureWorld. MT and Stockholders
acknowledge that FutureWorld has delivered to them copies of what has been
represented to be documentation containing all material information respecting
FutureWorld and its present and contemplated business operations, potential
acquisitions, management and other factors, by personal delivery to them; that
they have had a reasonable opportunity to review such documentation and to
discuss it, to the extent desired, with their legal counsel, directors and
executive officers; that they have had, to the extent desired, the opportunity
to ask questions of and receive responses from the management of FutureWorld
with respect to such documentation; and that to the extent requested, all
questions raised have been answered to their complete satisfaction.

 

3. Representations and Warranties of FutureWorld. FutureWorld hereby represents
and warrants to Stockholders that:

 

3.1. FutureWorld Common Stock. All of the common stock of FutureWorld have been
duly authorized, validly issued, fully paid and are non-assessable. Upon
issuance, FutureWorld Stock shall be duly authorized, validly issued, fully paid
and non-assessable.

 

3.2. Authorization and Validity of Agreement. FutureWorld has full power and
authority (corporate or otherwise) to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions

 

 

contemplated hereby. This Agreement has been duly executed and delivered by
FutureWorld and, assuming the due execution of this Agreement by each of
Stockholders, is a valid and binding obligation of FutureWorld, enforceable
against FutureWorld in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization and similar laws affecting the enforcement of creditors' rights
generally and to general equitable principles.

 

3.3. Consents and Approvals; No Violations. The execution and delivery of this
Agreement by FutureWorld and the consummation by FutureWorld of the exchange of
stock contemplated herein and the other transactions contemplated hereby (a)
will not violate the provisions of the Articles of Incorporation or Bylaws of
FutureWorld, (b) will not violate any statute, rule, regulation, order or decree
of any public body or authority by which FutureWorld is bound or by which any of
its properties or assets are bound, (c) will not require any filing with, or
permit, consent or approval of, or the giving of any notice to, any United
States governmental or regulatory body, agency or authority on or prior to the
Closing Date (as defined in Section 1.3), and (d) will not result in a violation
or breach of, conflict with, constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
payment or acceleration) under, or result in the creation of any encumbrance
upon any of the properties or assets of FutureWorld under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
franchise, permit, agreement, lease, franchise agreement or any other instrument
or obligation to which FutureWorld is a party, or by which they or any of its
properties or assets may be bound.

 

3.4. Organization and Good Standing. FutureWorld is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
is qualified to do business as a foreign corporation in each jurisdiction where
the failure to be so qualified would have a material adverse effect on
FutureWorld.

 

3.5. Capitalization. FutureWorld's authorized capital stock consists of
1,000,000,000 shares of common stock, $.0001 par value per share, 446,000,000 of
which are issued and outstanding and 50,000,000 shares of preferred stock,
30,000,000 of which are issued and outstanding as Series A Preferred Stock. All
of the issued and outstanding shares of FutureWorld common stock and preferred
stock were duly authorized for issuance and are validly issued, fully paid and
non-assessable. There are no options, warrants, convertible securities, any
rights of first refusal, any preemptive rights or any other right to acquire
equity securities of FutureWorld outstanding.

 

3.6. Subsidiaries. FutureWorld does, directly or indirectly, own shares of
capital stock or other equity interest in, has made an investment in, and does
control or have proprietary interest in, corporation, partnership, joint venture
or other business association or entity.

 

3.7. Securities Law Compliance. FutureWorld has filed all reports required to be
filed by it under the Securities Act of 1933, as amended (the "Securities Act")
and the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
including pursuant to Section 13(a) or 15(d) thereof, for the three years
preceding the date hereof (or such shorter period as FutureWorld was required by
law to file such material) (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the "SEC Documents "). The SEC
Documents constitute all of the documents and reports that FutureWorld was
required to file with the Securities and Exchange Commission (“SEC”) pursuant to
the Exchange Act and the rules and regulations promulgated thereunder by the
SEC. As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder and none of the SEC Documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of FutureWorld included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with generally accepted accounting principles in the United States
("U.S. GAAP") (except, in the case of unaudited statements, as permitted by the
applicable form under the Exchange Act) applied on a consistent basis during the
periods involved

 

 

(except as may be indicated in the notes thereto) and fairly present the
financial position of FutureWorld as of the dates thereof and its statements of
operations, Stockholders' equity and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments which were and are not expected to have a material adverse
effect on FutureWorld, its business, financial condition or results of
operations). Except as and to the extent set forth in the financial statements,
FutureWorld has no liability or obligation of any nature (whether accrued,
absolute, contingent or otherwise and whether required to be reflected on a
balance sheet or not).

 

3.8. Financial Statements.

 

3.8.1. SEC Documents can be found on SEC.GOV, which may include financials and
announcements. FutureWorld's Audited Financial Statements are (i) in accordance
with the books and records of FutureWorld, (ii) correct and complete, (iii)
fairly present the financial position and results of operations of FutureWorld
as of the dates indicated, and (iv) prepared in accordance with U.S. GAAP
(except that (x) unaudited financial statements may not be in accordance with
U.S. GAAP because of the absence of footnotes normally contained therein, and
(y) interim (unaudited) financials are subject to normal year-end audit
adjustments that in the aggregate will not have a material adverse effect on
FutureWorld, its business, financial condition or results of operations).

 

3.8.2. Events Subsequent to Financial Statements. Except as reflected in the
Annual Report on Form 10-K for the annual period ended March 31, 2013, since
March 31, 2012:

 

3.8.2.1. FutureWorld has not entered into any transaction or contract or
conducted any business other than seeking a business combination or other
strategic transaction;

 

3.8.2.2. FutureWorld has not failed to pay and discharge its current liabilities
in the ordinary course of business consistent with past practice;

 

3.8.2.3. FutureWorld has not incurred any indebtedness or liability or assumed
any obligations other than in the ordinary course of business;

 

3.8.2.4. FutureWorld has not waived or released any right of any material value;

 

3.8.2.5. FutureWorld has not paid any compensation or benefits to officers or
directors of FutureWorld other than in the ordinary course of business;

 

3.8.2.6. FutureWorld has not made or authorized any amendment in the Certificate
of Incorporation or Bylaws of FutureWorld;

 

3.8.2.7. there has been no material adverse change in the condition (financial
or otherwise) of the properties, assets, liabilities or business of FutureWorld.

 

3.9. Public Trading of FutureWorld. FutureWorld has never been listed on any
national stock exchange or national market system in the United States or
elsewhere, and its common stock is currently quoted in the OTCQB. FutureWorld
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all listing and maintenance requirements.

 

3.10. Litigation. There is no suit, action, proceeding, investigation, claim or
order pending or, to the knowledge of FutureWorld, threatened against
FutureWorld (or to the knowledge of FutureWorld, pending or threatened, against
any of the officers or directors of FutureWorld with respect to their business
activities on behalf of FutureWorld), or to which FutureWorld is otherwise a
party, before any court, or before any governmental department, commission,
board,

 

 

agency, or instrumentality; nor to the knowledge of FutureWorld is there any
reasonable basis for any such action, proceeding or investigation.

 

3.11. Governmental Consents. All consents, approvals, orders, authorizations or
registrations, qualifications, designations, declarations or filings with any
U.S. federal or state governmental authority on the part of FutureWorld required
in connection with the consummation of the transactions contemplated herein
shall have been obtained prior to and be effective as of the Closing.

 

3.12. Third Party Consents. All third party consents, approvals, orders or
authorizations required to be obtained by FutureWorld in connection with the
consummation of the transactions contemplated herein have been obtained.

 

3.13. Disclosure. The representations and warranties and statements of fact made
by FutureWorld in this Agreement are accurate, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

 

3.15. Investment Representations. FutureWorld hereby represents to each
Stockholder that:

 

3.15.1. FutureWorld has such knowledge and experience in financial and business
matters so as to be capable of evaluating and understanding, and has evaluated
and understood, the merits and risks of an investment in MT and the acquisition
of the MT Stock, and FutureWorld has been given the opportunity to (i) obtain
information and to examine all documents relating to MT and MT's business, to
(ii) ask questions of, and to receive answers from, MT concerning MT, MT's
business and the terms and conditions of an investment in MT, and to (iii)
obtain any additional information, to the extent MT possesses such information
or could acquire such information without unreasonable effort or expense,
necessary to verify the accuracy of any information previously furnished. All
such questions have been answered to FutureWorld's full satisfaction, and all
information and documents, records and books pertaining to an investment in MT
which FutureWorld has requested have been made available to FutureWorld.

 

3.15.2. FutureWorld is able to bear the substantial economic risks of its
investment in MT and the purchase of the MT Stock in that, among other factors,
FutureWorld can afford to hold the MT Stock for an indefinite period and can
afford a complete loss of FutureWorld's investment in MT.

 

3.15.3. No material adverse change in FutureWorld's financial condition has
taken place during the past twelve months, and FutureWorld will have sufficient
liquidity with respect to FutureWorld's net worth for an adequate period of time
to provide for FutureWorld's needs and contingencies.

 

3.15.4. FutureWorld is relying solely on FutureWorld's own decision or the
advice of FutureWorld's own adviser(s) with respect to an investment in MT and
the acquisition of the MT Stock, and has neither received nor relied on any
communication from MT, MT's officers or MT's agents regarding any legal,
investment or tax advice relating to an investment in MT and the acquisition of
the MT Stock.

 

3.15.5. The MT Stock is being acquired by FutureWorld for FutureWorld's own
account, for investment and not with a view to, or in connection with, any
public offering or distribution of the same and without any present intention to
sell the same at any particular event or circumstances. FutureWorld has no
agreement or other arrangement with any person to sell, transfer or pledge any
part of the MT Stock which would guarantee FutureWorld any profit or provide any
guarantee to FutureWorld against any loss with respect to the MT Stock.

 

3.15.6. FutureWorld understands that the MT Stock has not been registered under
the United States Securities Act of 1933, as amended (the "Act") or applicable
state or other securities laws, and the MT Stock is being offered and sold

 

 

under an exemption from registration provided by such laws and the rules and
regulations thereunder; further, FutureWorld understands that MT is under no
obligation to register the MT Stock or to comply with any applicable exemption
under any applicable securities laws with respect to the MT Stock. FutureWorld
must bear the economic risks of an investment in the MT Stock for an indefinite
period of time because it is not anticipated that there will be any market for
the MT Stock and because the MT Stock cannot be resold unless subsequently
registered under applicable securities laws or unless an exemption from such
registration is available. FutureWorld also understands that the exemption
provided by Rule 144 under the Act may not be available because of the
conditions and limitations of such Rule, and that in the absence of the
availability of such Rule, any disposition by FutureWorld of any portion of the
MT Stock may require compliance with some other exemption under the Act.

 

4. Stockholder Investment Representations. Stockholders each hereby represent to
FutureWorld, jointly but not severally, that:

 

4.1. Stockholder has such knowledge and experience in financial and business
matters so as to be capable of evaluating and understanding, and has evaluated
and understood, the merits and risks of an investment in FutureWorld and the
acquisition of securities of FutureWorld, and Stockholder has been given the
opportunity to (i) obtain information and to examine all documents relating to
FutureWorld and FutureWorld's business, to (ii) ask questions of, and to receive
answers from, FutureWorld concerning FutureWorld, FutureWorld's business and the
terms and conditions of an investment in FutureWorld, and to (iii) obtain any
additional information, to the extent FutureWorld possesses such information or
could acquire such information without unreasonable effort or expense, necessary
to verify the accuracy of any information previously furnished. All such
questions have been answered to Stockholder's full satisfaction, and all
information and documents, records and books pertaining to an investment in
FutureWorld which Stockholder has requested have been made available to
Stockholder.

 

4.2. Stockholder is able to bear the substantial economic risks of Stockholder's
investment in the FutureWorld Stock in that, among other factors, Stockholder
can afford to hold the FutureWorld Stock for an indefinite period and can afford
a complete loss of Stockholder's investment in FutureWorld.

 

4.3. Stockholder is relying solely on Stockholder's own decision or the advice
of Stockholder's own advisor(s) with respect to an investment in FutureWorld and
the acquisition of securities of FutureWorld, and has neither received nor
relied on any communication from FutureWorld, FutureWorld's officers or
FutureWorld's agents regarding any legal, investment or tax advice relating to
an investment in FutureWorld and the acquisition of the FutureWorld Stock.

 

4.4. The FutureWorld Stock is acquired by Stockholder for Stockholder's own
account, for investment and not with a view to, or in connection with, any
public offering or distribution of the same and without any present intention to
sell the same at any particular event or circumstances. Stockholder has no
agreement or other arrangement with any person to sell, transfer or pledge any
part of the FutureWorld Stock which would guarantee Stockholder any profit or
provide any guarantee to Stockholder against any loss with respect to the
FutureWorld Stock.

 

4.5. Stockholder understands that no federal, state or other governmental agency
of the United States or any other territory or nation has passed on or made any
recommendation or endorsement of an investment in the FutureWorld Stock.

 

4.7. Stockholder understands that the FutureWorld Stock has not been registered
under the United States Securities Act of 1933, as amended (the "Act") or
applicable state or other securities laws, and the FutureWorld Stock is offered
and sold under an exemption from registration provided by such laws and the
rules and regulations thereunder; further, Stockholder understands that
FutureWorld is under no obligation to the FutureWorld Stock or to comply with
any applicable exemption under any applicable securities laws with respect to
the FutureWorld Stock . Stockholder must bear the economic risks of an
investment in the FutureWorld Stock for an indefinite period of time because it
is not

 

 

anticipated that there will be any market for the FutureWorld Stock and because
the FutureWorld Stock cannot be resold unless subsequently registered under
applicable securities laws or unless an exemption from such registration is
available. Stockholder also understands that the exemption provided by Rule 144
under the Act may not be available because of the conditions and limitations of
such Rule, and that in the absence of the availability of such Rule, any
disposition by Stockholder of any portion of the FutureWorld Stock may require
compliance with some other exemption under the Act.

 

4.8. Stockholder has been informed that legends referring to the restrictions
indicated herein are placed on the certificate(s) evidencing securities of
FutureWorld to be held by Stockholder.

 

4.9. Stockholder agrees that the foregoing representations and warranties will
survive the sale of securities of FutureWorld to Stockholder, as well as any
investigation made by any party relying on same.

 

5. Conditions to Obligations.

 

5.1. FutureWorld. The obligations of FutureWorld to deliver the FutureWorld
Stock on the Closing Date is conditioned upon the satisfaction or waiver of the
following conditions:

 

5.1.1. Truth of Representations and Warranties. The representations and
warranties of MT and Stockholders contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date with the same
effect as though such representations and warranties have been made on and as of
such date (except to the extent that any such representation and warranty is
stated in this Agreement to be made as of a specific date, in which case such
representation and warranty shall be true and correct as of such specified
date).

 

5.1.2. Performance of Agreements. All of the agreements of MT and the
Stockholders to be performed at or prior to the Closing Date pursuant to the
terms hereof shall have been duly performed in all material respects.

 

5.1.3. No Injunction. No court or other government body or public authority
shall have issued an order which shall then be in effect restraining or
prohibiting the completion of the transactions contemplated hereby.

 

5.1.4. No Litigation. There shall not be any action, suit or proceeding pending
or threatened that seeks to (i) make the consummation of the transactions
contemplated hereby illegal or otherwise restrict or prohibit consummation
thereof or (ii) require the divestiture by FutureWorld or any of its
subsidiaries or Affiliates of shares of stock or of any business, assets or
property of any of its subsidiaries or Affiliates, or impose any material
limitation on the ability of any of them to conduct their business or to own or
exercise control of such assets, properties or stock and which, in either case,
in the reasonable, good faith determination of FutureWorld has a significant
likelihood of having a material adverse effect on FutureWorld.

 

5.2. Stockholders and MT. The delivery of the MT Stock to FutureWorld by
Stockholders on the Closing Date is conditioned upon the satisfaction or waiver,
at or prior to the Closing of the following conditions:

 

5.2.1. Truth of Representations and Warranties. The representations and
warranties of FutureWorld contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date with the same effect as
though such representations and warranties have been made on and as of such date
(except to the extent that any such representation and warranty is stated in
this Agreement to be made as of a specific date, in which case such
representation and warranty shall be true and correct as of such specified
date).

 

5.2.2. Performance of Agreements. All of the agreements of FutureWorld to be
performed at or prior to the Closing Date pursuant to the terms hereof shall
have been duly performed in all material respects.

 

 

 

5.2.3. No Injunction. No court or other government body or public authority
shall have issued an order which shall then be in effect restraining or
prohibiting the completion of the transactions contemplated hereby.

 

5.2.4. No Litigation. There shall not be any action, suit or proceeding pending
or threatened that seeks to (i) make the consummation of the transactions
contemplated hereby illegal or otherwise restrict or prohibit consummation
thereof or (ii) require the divestiture by FutureWorld or any of its
subsidiaries or Affiliates of shares of stock or of any business, assets or
property of any of its subsidiaries or Affiliates, or impose any material
limitation on the ability of any of them to conduct their business or to own or
exercise control of such assets, properties or stock and which, in either case,
in the reasonable, good faith determination of FutureWorld has a significant
likelihood of having a material adverse effect on FutureWorld.

 

6. Miscellaneous.

 

6.1. Expenses. Except as otherwise provided in this Agreement, each party to
this Agreement will bear its respective fees and expenses incurred in connection
with the preparation, negotiation, execution and performance of this Agreement
and the transactions contemplated herein. If this Agreement is terminated, the
obligation of each party to pay its own fees and expenses will be subject to any
rights of such party arising from a breach of this Agreement by another party.

 

6.2. Waiver; Remedies Cumulative. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of that party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.

 

6.3. Entire Agreement and Modification. This Agreement supersedes all prior
agreements, whether written or oral, between the parties with respect to its
subject matter, and constitutes a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by the party to be charged with the amendment.

 

6.4. Assignments, Successors and No Third-Party Rights. No party may assign any
of its rights or delegate any of its obligations under this Agreement without
the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section.

 

6.5. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this

 

 

Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

6.6. Construction. The headings of Articles and Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to "Articles" and "Sections" refer to the
corresponding Articles and Sections of this Agreement.

 

6.7. Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

 

6.8. Notices. All notices, consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment, so long
as such facsimile or e-mail is followed by a copy sent by mail; or (c) received
or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):

 

To FutureWorld: To MedTest, Inc. Corporation

 

FutureWorld Energy, Inc.

3637 4th Street North #330 _________________________

St. Petersburg, FL 33731 _________________________

Facsimile: (813) 354-2739 CEO/President

Facsimile: (____) __________

 

To Stockholders:

 

At the addresses shown on Schedule A

 

6.9. Governing Law; Consent to Jurisdiction. The interpretation and construction
of this Agreement, and all matters relating hereto, shall be governed by the
laws of the State of Florida applicable to contracts made and to be performed
entirely within the State of Florida. Any proceeding, action, litigation or
claim (a "Proceeding") arising out of or relating to this Agreement or any of
the transactions contemplated herein may be brought in the courts of the State
of Florida, County of Pinellas, or, if it has or can acquire jurisdiction, in
the United States District Court for the Central District of Florida, and each
of the parties irrevocably submits to the exclusive jurisdiction of each such
court in any such Proceeding, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of the
Proceeding shall be heard and determined only in any such court and agrees not
to bring any Proceeding arising out of or relating to this Agreement or any of
the transactions contemplated herein in any other court. The parties agree that
any of them may file a copy of this paragraph with any court as written evidence
of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum. Each
party hereto hereby consents to process being served in any such action or
proceeding by the mailing of a copy thereof to the address set forth opposite
its name below and agrees that such service upon receipt shall constitute good
and sufficient service of process or notice thereof. Nothing in this paragraph
shall affect or eliminate any right to serve process in any other manner
permitted by law.

 

6.10. Waiver of Jury Trial. The parties hereby waive any right to trial by jury
in any proceeding arising out of or relating to this agreement or any of the
contemplated transactions, whether now existing or hereafter arising, and

 

 

whether sounding in contract, tort or otherwise. The parties agree that any of
them may file a copy of this paragraph with any court as written evidence of the
knowing, voluntary and bargained-for agreement among the parties irrevocably to
waive trial by jury and that any proceeding whatsoever between them relating to
this agreement or any of the contemplated transactions shall instead be tried in
a court of competent jurisdiction by a judge sitting without a jury.

 

6.11. Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

6.12. Indemnification. Each party shall indemnify, defend, and hold harmless the
other party against and in respect of any and all liability, claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable professional and
attorney's fees, including those arising from settlement negotiations, that such
party shall incur or suffer, which arise, result from, or relate to any breach
of, or failure by the other party to perform, any of such party's
representations, warranties, covenants, or agreements in this Agreement or in
any schedule, certificate, exhibit or other instrument furnished or to be
furnished by such party under this Agreement.

 

IN WITNESS WHEREOF, each of the parties has caused this Stock Exchange Agreement
to be executed as of the day and year first above written.

 

 

 

 

 

HempTech Corp., a Delaware Company MedTest, Inc., (aka, CB Scientific) a Nevada
corporation

 

 

By:___/s/Sam Talari___________ By:_____/s/Charles Steinberg___

Sam Talari

 

Title:_______________________

 

 

Title:__CEO___________________ By:____/s/Derek Lebahn________

 

 

Title:_______________________

 

 

MT Stockholders:

 

Charles Wayne Steinberg

 

Derek Allen Lebahn



 

 

 

 

 

SCHEDULE A

 

STOCKHOLDERS AND STOCKHOLDINGS

 

 

 

 

 

Stockholder # Shares of MT Stock # Shares of FutureWorld

 

 



Charles Wayne Steinberg ___500________________________ 750,000 and 1,750,000
(Restricted Common)

 

 

 

Derek Allen Lebahn _______500_________________________ 750,000 and 1,750,000
(Restricted Common)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCK-UP AGREEMENT

 

 

05/02/2014

 

 

Ladies and Gentlemen:

 

 

The undersigned is a current or former director, executive officer or beneficial
owner of shares of capital stock or membership interests, or securities
convertible into or exercisable or exchangeable for the capital stock or
membership interests (each, a “Company Security”) of MedTest Inc., a Nevada
company (the “Company”). The undersigned understands that the Company will merge
or otherwise combine (the “Merger”) with and, as a result, become a wholly-owned
subsidiary of, FutureWorld Energy, Inc. a publicly traded Delaware company
(“Parent”), concurrently with the stock exchange agreement by Parent of
5,000,000 shares of restricted common stock of Parent’s securities (the
“Shares”, and the transaction, the “Stock Exchange Agreement”). The undersigned
understands that the Company, Parent and each investor in the Stock Exchange
Agreement will proceed with the Transaction in reliance on this Letter
Agreement.

 

1. Lockup. In recognition of the benefit that the Stock Exchange Agreement will
confer upon the undersigned, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees, for the benefit of the Company, Parent, and each investor in the
Transaction, that, during the period beginning on the closing date of the Merger
(the “Closing Date”) and ending eighteen (18) months after such date (the
“Lockup Period”), the undersigned will not, directly or indirectly, (i) offer,
sell, offer to sell, contract to sell, hedge, pledge, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or sell (or announce any offer, sale, offer of
sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any securities of Parent (each, a “Parent Security”), beneficially
owned, within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), by the undersigned on the date hereof or
hereafter acquired or (ii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any Parent Security, whether any such swap
or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Parent Security (each of the foregoing, a “Prohibited Sale”).
This Letter Agreement shall apply to all Parent Shares owed by the undersigned
including Parent Shares issued to the undersigned in connection with the Merger.

 

2. Leak Out Provision. Notwithstanding the restrictions in Section 1 herein, the
undersigned may sell up to 5% of the Parent Securities owed by the undersigned
in any given calendar month, beginning with the first full calendar month after
the date that is the twelve month anniversary of this Letter Agreement.

 

3. Permitted Transfers. Notwithstanding the foregoing, the undersigned (and any
transferee of the undersigned) may transfer any shares of a Parent Security: (i)
as a bona fide gift or gifts, provided that prior to such transfer the donee or
donees thereof agree in writing to be bound by the restrictions set forth
herein, (ii) to any trust, partnership, corporation or other entity formed for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not

 

 

involve a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iv) if such transfer occurs by operation of law, such as
rules of descent and distribution, statutes governing the effects of a merger or
a qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding
Parent Security subject to the provisions of this agreement. For purposes
hereof, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin. In addition, the foregoing shall
not prohibit privately negotiated transactions, provided the transferees agree,
in writing, to be bound to the terms of this Letter Agreement for the balance of
the Lockup Period.

 

4. Opinion of Counsel. Any Parent Security of the undersigned shall contain a
restrictive “lock-up” legend governed by the terms of this Letter Agreement. The
Parent’s transfer agent shall only accept an opinion of counsel to remove such
legend from counsel acceptable to the Company. An opinion from Laura Anthony or
Craig Huffman, Esq. and any firm with which they are associated shall be deemed
acceptable counsel to the Company.

 

5. Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the Florida.

 

6. Miscellaneous. This Letter Agreement will become a binding agreement among
the undersigned as of the date hereof. In the event that no closing of the
Merger or the Funding Transaction occurs, this Letter Agreement shall be null
and void. This Letter Agreement (and the agreements reflected herein) may be
terminated by the mutual agreement of Parent and the undersigned, and if not
sooner terminated, will terminate upon the expiration date of the Lockup Period.
This Letter Agreement may be duly executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Signature
pages from separate identical counterparts may be combined with the same effect
as if the parties signing such signature page had signed the same counterpart.
This Letter Agreement may be modified or waived only by a separate writing
signed by each of the parties hereto expressly so modifying or waiving such
agreement.

 

 

Very truly yours, Sam Talari – CEO

 

____/s/Sam Talari__________________________

 

 

Number of shares of Common Stock owned:

 

Certificate Numbers: _____________________________

 

Accepted and Agreed to:

 

HempTech Corp., a Delaware company

 

By:_____/s/Sam Talari_______________

Name: Sam Talari

Title: CEO

 

MedTest Inc., (aka, CB Scientific) a Nevada company

 

By:___/s/Charles Steinberg________________ By:___/s/Derek Lebahn__

Name: Charles Wayne Steinberg Name: Derek Allen Lebahn